MORRISON, Presiding Judge.
The offense is the sale of whiskey in a dry area; the punishment, a fine of $200.
 Appellant plead guilty before the court without the intervention of a jury and cannot now be heard to complain that the State failed to prove the dry status of the area where the sale was made. A plea of guilty in a misdemeanor case admits the truth of each material averment in the information. Hunt v. State, Tex.Cr.App., 317 S.W.2d 743; Hinojosa v. State, 151 Tex.Cr.R. 301, 206 S.W.2d 1011; and Ex parte Clinnard, 145 Tex.Cr.R. 460, 169 S.W.2d 181.
The judgment is affirmed.